Citation Nr: 1800596	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), asbestosis and restrictive lung disease.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Thomas E. Andrews, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a respiratory disorder and for an acquired psychiatric disorder. 

With respect to the other issues listed on the first page of this decision, a July 2017 rating decision denied a petition to reopen a claim of service connection for a lumbar spine disorder, and denied entitlement to service connection for a cervical spine disorder, a left shoulder disorder and for a right shoulder disorder.  In an August 2017 statement, the Veteran expressed disagreement with the denial of service connection for these claimed disorders.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

In October 2016, the Veteran provided testimony at Decision Review Officer (DRO) hearing.  A transcript of the hearing is of record.

In October 2017, the Veteran's attorney submitted additional evidence without a waiver of initial RO review of the evidence.  However, as the additional evidence was submitted to the Board and he did not request AOJ consideration of the evidence, waiver is assumed, and the Board will proceed with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder, and entitlement to service connection for a cervical spine disorder, a left shoulder disorder and for a right shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a current respiratory disorder is related to service.

2.  An acquired psychiatric disorder did not manifest in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met. 38 U.S.C. § 1131 (West 2012); 38 C.F. R. § 3.303 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service Connection 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychosis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Respiratory Disorder

In this case, the Veteran has asserted that his in-service exposure to asbestos contributed to his current respiratory disease.  He reported that he installed and repaired telephone lines and cables for3-4 years during active service.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Diagnostic indicators include: dyspnea on exertion; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and, pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  M21-1, Part IV, Subpart ii, 2, C, 2, g.

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the United States Court of Appeals for Veterans Claims (Court) observed that there is no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations. However, VA issued a circular on asbestos-related diseases that provides some guidelines for considering compensation claims based on exposure to asbestos. Ultimately the information in the circular has been subsumed into the appropriate sections of VA manual M21-1.  However, as discussed in detail below, the preponderance of the evidence shows that the Veteran's current respiratory pathology is not consistent with the pathology found in cases of asbestosis exposure.

The service treatment records show that in March 1982, the Veteran was initially diagnosed with bronchitis but returned several later due to increased pain.  He was sent to the emergency room to rule out pericarditis.  Subsequent service treatment records are silent with respect to additional information related to this incident.

In a June 2011 private treatment record, the Veteran was diagnosed as having pleuritic chest pain and asbestosis.  The private physician, Dr. P., opined that the extensive left pleural plaques were secondary to previous electrician work in the Army.

On VA examination in March 2013, the Veteran was diagnosed as having COPD, restrictive lung disease (pleural plaque, most likely not due to asbestos exposure) and thoracentesis, left lung, status post motor vehicle accident, 1991.  The examiner noted that the Veteran's in-service duties involving telephone repair.  He also noted that post-service, the Veteran worked for a telephone company as a customer service representative for repair and installation of phone lines for 17 years.  The examiner reviewed the Veteran's diagnostic tests pertinent to his lung disorders and in particular noted that an August 2011 computed tomography reports indicated that the veteran had calcified pleural plaquing and volume loss in the left hemithorax.  It was noted that such showing indicate empyema or hemothorax over asbestos related pleural disease given the unilaterality.

Based on examination of the Veteran and a review of the medical evidence, to include the service treatment records, the examiner opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. With respect to COPD/bronchitis, the examiner explained that the service treatment records listed a diagnosis of bronchitis which was later thought to be pericarditis.  There was no other medical evidence in the service treatment records of a bronchitis diagnosis.  Per the medical literature, smoking is a main risk factor for the development of COPD.  The examiner noted that the Veteran had an over 20 year history of smoking a pack of cigarettes a day.  

With respect to pleural plaque/restrictive lung disease, the examiner indicated that the medical evidence noted pleural plaques on the left lung.  The examiner explained that one would expect to find pleural plaquing in both lungs due to asbestos exposure.  The examiner stated that bilateral calcified pleural plaques are usually attributed to asbestos exposure, but single-sided pleural plaques can be caused by old tuberculosis, empyema, or hemithorax.  Based on the medical evidence, it was noted the Veteran had been in a motor vehicle accident and required thoracentesis to drain fluid from the left lung area. With respect to the June 2011 opinion from Dr. P., the examiner noted that the physician had not reviewed the Veteran's entire medical history and did not provide a rationale for the opinion.  Moreover, it was explained that based on the medical evidence, there is no confirmation of asbestos fibers found from the bronchial washings or lung biopsies.  A lung biopsy is a definitive test used in the histopathical confirmation of asbestos-associated diseases.  

In an October 2013 VA treatment record, the Veteran was diagnosed with asbestosis and moderate restriction.  The examining physician stated "suspect patient has pleural plaques secondary to asbestosis.  Unable to view images or report from 2011 chest CT.  Will order non contrast chest CT." 

The Veteran underwent further VA examination in November 2016 which included an extensive review of his medical history, to include diagnostic tests.  He was diagnosed as having COPD and restrictive lung disease with history of prior empyema with residuals of chronic pleural plaques.  The examiner explained "that the medical evidence noted pleural plaques on the left lung.  One would expect to find pleural plaquing in both lungs if condition is indeed related to asbestos exposure.  Additionally, asbestosis and pleural plaques and related conditions occur some 20-30 years after exposure.  Veteran was symptomatic from 1989, 2 years after separation from service and proximal to lung infection/thoracentesis.  Bilateral calcified pleural plaques are usually attributed to asbestos exposure but single sided pleural plaques can be caused by old tuberculosis empyema or hemithorax."  Based on the medical evidence of onset and unilaterality of pleural plaques, the examiner opined that it is less likely as not that current lung condition of pleural plaques and COPD are related to asbestos exposure and that there is no confirmed diagnosis of asbestosis.  The examiner further opined that it is at least as likely as not that the left lung condition of pleural plaques is a residual of prior lung infection in 1989, which required thoracentesis.  

In a November 2016 letter, Dr. P. again opined that the Veteran had asbestosis and that his exposure to asbestos during his military work as an electrician is consistent with his asbestosis.  

In a July 2017 VA CT report of the thorax, it was noted that there was sequelae of prior asbestos exposure as seen on prior studies with left basilar parenchymal scarring.

The Veteran also submitted medical literature entitled "Roentgenographic Evidence for Predominant Left-Sided Location of Unilateral Pleural Plaques."

While the Veteran was treated for bronchitis in service and currently has diagnoses of COPD and restrictive lung disease, the preponderance of the evidence does not support a finding that he experienced an in-service injury, disease or event to which either disorder could plausibly be related.   Moreover, both VA examiners have explained that because pleural plaques have only been identified in the left lung, a diagnosis of asbestosis is not warranted.  The Board finds that both VA examination reports provide probative evidence of record as both reports were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, both examiners provided a complete and thorough rationale in support of the opinions provided and cited to medical principles.  Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's currently diagnosed COPD and restrictive lung disease and his period of service.  Moreover, the competent evidence of record shows that asbestosis has not been definitively diagnosed by diagnostic studies.  On the other hand, the Board finds that Dr. P's statements are of little probative value as he did not provide a rationale for his opinions.  As well, the medical literature submitted by the Veteran does not reference the specific facts particular to his case.  As the preponderance of the evidence is against the claim, service connection for a respiratory disorder is not warranted.  The doctrine regarding resolution of reasonable doubt in the Veteran's favor is not applicable. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2017).  

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder as he believes it is secondary to his respiratory disorders.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed acquired psychiatric disorder.

On VA examination in March 2013, the Veteran was diagnosed as having adjustment disorder with depressed mood.  The examiner attributed to the adjustment disorder to the Veteran's pain, frustration and limitation of physical activities due to his lung disorder.

In this case, there is no evidence that the Veteran's current psychiatric disorder, diagnosed as adjustment disorder, had its onset in service or is otherwise related to service.  The service treatment records are silent for related complaints or diagnoses.  The Veteran has not alleged that he had symptoms of an adjustment disorder in service or until many years thereafter.  Moreover, none of the treatment records report indicates a relationship between the Veteran's current adjustment disorder and service.  

Although a VA examiner related the Veteran's adjustment disorder to his lung disorder, service connection on a secondary basis is moot as service connection for a respiratory disorder has been denied.

In view of the foregoing, the preponderance of the evidence is against the claim.  As such, service connection for an acquired psychiatric disorder is denied.  The doctrine regarding resolution of reasonable doubt in the Veteran's favor is not applicable.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

In a July 2017 decision, the RO denied a petition to reopen a claim for service connection for a lumbar spine disorder, and denied entitlement to service connection for a cervical spine disorder, for a left shoulder disorder and for a right shoulder disorder.  In an August 2017 statement, the Veteran expressed disagreement with the denials of service connection for the claimed disorders. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder, and entitlement to service connection for a cervical spine disorder, a left shoulder disorder and for a right shoulder disorder.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must issue a statement of the case to the Veteran addressing the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder, entitlement to service connection for a cervical spine disorder, entitlement to service connection for a left shoulder disorder and entitlement to service connection for a right shoulder disorder. The Veteran and his attorney are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the July 2017 rating decision denying these claims must be filed.  38 C.F.R. § 20.202 (2017).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


